DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
Claim Status and Formal Matters
The instant action is in response to papers filed 6/23/21.
Claims 1, 3, 16 has been amended.
Claims 22-27 are added by amendment.
Applicant’s election without traverse of group 2 and CpG position 21 of claim 16 in the reply filed on 7/26/2019 is acknowledged. The claims are limited to the election of the invention.
Claims 2, 4-15, 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2019.
Claims 1, 3, 16 and 21-27 are being examined.
.  
Priority
The instant application was filed 05/12/2017 is a national stage entry of PCT/EP2015/078725 having an international filing date: 12/04/2015 and claims foreign priority to EP14196613.5 , filed 12/05/2014.
Claim Objections
Claims 23-27 are objected to because of the following informalities:  
Claim 23 has been added by amendment has provide a preamble of “a method.”  Claims are more concise when the preamble provides the intended outcome of the claim.  
Appropriate correction is required.
Response to Arguments
	This is a new ground of objection necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 has been added by amendment and recites,” wherein the genomic sequence according to SEQ ID NO: 1 or 5 comprising the bisulfite convertible cytosine is from human follicular helper T cells or activated helper T cells.”  Thus the claims are functionally claiming the demethylation of SEQ ID NO 1 or 5 has the functional characteristic of being present in human follicular helper T cells or activated helper T cells.”  Thus the specification is claiming the demethylation of anything that can be a genomic sequence according to SEQ ID NO 1 or SEQ ID NO 5.  
The recitation of, “corresponding to a genomic sequence according to SEQ ID NO: 1 or 5 to produce an amplicon from the bisulfite treated DNA”  encompasses anything that can be considered “a” genomic sequence according to SEQ ID NO: 1 or 5.  Thus in view of the indefinite article the genomic sequence encompasses fragments of the recited SEQ ID NO.
Further the claim requires the demethylation (convertible cytosine) is from human follicular helper T cells or activated helper T cells.  However, the specification teaches activate cytotoxic T cells, NK CD3-, cd56+ cells, memory CD4+ cells and effector memory CD4+ cells.  Thus the claims lack adequate written description as the 
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method for producing an amplicon from bisulfite treated DNA of a human leukemia inhibitory factor (LIF) gene region from human follicular helper T cells or activated helper T cells, however the last positive active step is drawn to amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA corresponding to a genomic sequence according to SEQ ID NOS: 1 or 5 to produce an amplicon from the bisulfite treated DNA .  Therefore it is unclear as to whether the method is drawn to method for producing an amplicon from bisulfite treated DNA of a human leukemia inhibitory factor (LIF) gene region from human follicular helper T cells or activated helper T cells or amplifying with polymerase chain 
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21  and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Rejected claims 21 and 26 depend from independent claims which require T cells samples. However, Claims 21 and 26 require blood samples.  Thus claims 21 and 26 are broader than the independent claim and thus fail to further limit.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Response to Arguments
	This rejection can be overcome by amending claims 21 and 26 to require the t cell samples are isolated from blood.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16 and 21-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidl (Genome Research )2009) volume 19, pages 1165-1174), Okhura (Immunity (2013) volume 38, pages 414-423), Metcalfe (Gens and Immunity (2011) volume 12, pages 157-168), Case (2011/0136114), Shin (Mol Cells (2011) volume 37, pages 181-189),  Christen (US2011/0028333)  and Stahl (The Journal of Biological Chemistry (1990) volume 265, pages 8833-8841).
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for producing an amplicon from bisulfite treated DNA of a human leukemia inhibitory factor (LIF) gene region from human follicular helper T cells or activated helper T cells, the method” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims as the preamble does not breathe life into any of the active steps of the claims.
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 

	The recitation of “wherein at least one cytosine-phosphate-guanine (CpG) position in the genomic sequence according to SEQ ID NO: 1 or 5 comprises bisulfite convertible cytosine” sets forth an intended outcome which would necessarily flow from the bisulfite treatment and amplification of the SEQ ID NO of the claims. 
The metes and bound of what is required of “DNA corresponding to a genomic sequence according to SEQ ID NOS: 1 or 5” is being give the broadest reasonable interpretation of  anything that can be considered SEQ ID NO 1 or SEQ ID NO 5 or any fragment of SEQ ID NO 1 or SEQ ID NO 5.
The prior art as exemplified below demonstrates that methylation was known to play a role in the development and propagation of T cells.  The exemplified art demonstrates LIF was also known to play a role in T cell development and propagation.   The art also demonstrates LIF was known to be differentially methylated in different 
Schmidl teaches, “DNA methylation participates in establishing and maintaining chromatin structures and regulates gene transcription during mammalian development and cellular differentiation. With few exceptions, research thus far has focused on gene
promoters, and little is known about the extent, functional relevance, and regulation of cell type-specific DNA methylation at promoter-distal sites. Here, we present a comprehensive analysis of differential DNA methylation in human conventional CD4+ T cells (Tconv) and CD4+ CD25+ regulatory T cells (Treg), cell types whose differentiation and function are known to be controlled by epigenetic mechanisms.” (abstract).Schmidl teaches, “In conclusion, the observed distribution of DMRs at promoter distal regions, their association with functional chromatin marks, and, most strikingly, their methylation-sensitive enhancer activity suggest a role for DNA methylation in controlling lineage-specific gene expression, mainly by restricting promoter-distal regulatory elements. This basic principle is likely not confined to the two closely related T cell populations, but may apply generally to somatic cell lineages in adult organisms.” (page 1171, 1st column, 2nd full paragraph).
 Okura teaches, “expression of Foxp3 alone is not sufficient for conferring and maintaining Treg cell function and phenotype. Complementing the insufficiency, Treg-cell-specific epigenetic changes are also critical in the process of Treg cell specification, in regulating its potential plasticity, and hence in establishing a stable lineage. Understanding how epigenetic alterations and Foxp3 expression coordinately control Treg-cell-specific gene regulation will enable better control of immune responses by nd column).  Okura teaches, “Similar to the case with Treg cells, epigenetics features of other T cell subsets have been investigated. After the differentiation of naive CD4+ T cells into helper T cells, new DNaseI-hypersensitive regions and specific DNA demethylation are observed at the Ifng or Il4 locus in Th1 or Th2 cells, respectively, and de novo methylation takes place at the Il4 or Ifng locus in Th1 or Th2 cells, respectively, to repress unwanted gene transcription (Ansel et al., 2003; Thomas et al., 2012). However, such clear-cut reciprocal epigenetic regulation is not seen between Th1 and Th17 cells; the distribution pattern of DNaseI-hypersensitive sites within the Ifng locus is similar between activated Th17 and Th1 cells, consistent with the ability of Th17 cells to produce IFN-g under Th1-cell-polarizing conditions (Hirota et al., 2011; Mukasa et al., 2010). In addition, Th9, Th22, and Tfh cells were recently reported as distinct subsets of CD4+ T cells given their unique expression of cytokines or transcription factors (Annunziato and Romagnani, 2009; Fazilleau et al., 2009). Thus, it remains to be determined how the epigenetic status of these various Th cell subpopulations contributes to their lineage stability and plasticity in cytokine production.” (page 420, 2nd column).
Metcalfe teaches, “Arguably, the most important role of LIF is to introduce and/or maintain epigenetic plasticity within the genome: thus LIF is permissive for epigenetic flexibility. This flexibility is greatest in stem cells where LIF functions in concert with nd column). Metcalfe teaches, “LIF is released from T cells in response to primary activation, including by the T-cell mitogen concanavalin A.47,48 Using LIF-deficient mice, Escary et al.49 demonstrated that LIF is required to maintain survival of hematopoietic stem cells” (page 159, 2nd column, bottom). Metcalfe teaches, “LIF was confirmed to induce specific suppression of INFg release following stimulation by Tcell mitogens.46 Other groups later showed that IL-6, known to be associated with inhibition of allo-tolerance, 68 promotes differentiation of TH17 cells in the presence of transforming growth factor-b.” (page 161, bottom 1st column-top of 2nd).  Metcalfe concludes, “This overview integrates multiple lines of evidence from various approaches to argue a central role for LIF in T-cell biology, with focus on the LIF/IL-6 axis. The implications are set in the wider context of the potential value of LIF as a therapeutic and how targeted LIF delivery may achieve this end. The extrapolations based on the reviewed data are those of the author, with the intention of provoking new inter-disciplinary approaches where LIF is seen a providing a pivotal link between immune regulation and immune-based therapies.” (page 166, 1st column).  
Case teaches bisulfite sequencing of amplicon (0120). Case teaches detection of methylation of LIF by amplification and production of an amplicon in table 1 (page 7, 2nd column).    Case teaches differential methylation of LIF MASC and NRC   (table 1 page 7, 2nd column).
nd column).  
Christensen teaches LIF in differentially methylated between (supplemental table 1).  
Stahl teaches cloning of human LIF.  Stahl teaches the human gene sequence of LIF (figure 5, which is M63420.1) and comprises SEQ ID NO 1, nucleotides 3329-3824).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examination methylation of LIF (SEQ ID NO 1 or 5) in a T cell sample by bisulfite treatment of genomic DNA, amplification and sequencing.  The artisan would be motivated to examine methylation of LIF in t cells as the prior art demonstrates that LIF plays an integral role in T cell differentiation.  The artisan would also be motivated as LIF is known to be regulated in different cells and cancer.  The artisan would have a reasonable expectation of success as the artisan 
With regards to claim 3 ,16, 24-25, Stahl teaches cloning of human LIF.  Stahl teaches the human gene sequence of LIF (figure 5, which is M63420.1) and comprises SEQ ID NO 1, nucleotides 3329-3824).  Case teaches detection of methylation of LIF by amplification and production of an amplicon in table 1 (page 7, 2nd column).  
With regards to claim 21,26 Okhura teaches that T cells are in blood.
With regards to claim 22, 27 Case, Christensen, and Shin teach sequencing to determine methylation.
Response to Arguments
This rejection is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634